Exhibit 10.8.3

 

MODIFICATION OF FORBEARANCE AGREEMENT

 

THIS MODIFICATION OF FORBEARANCE AGREEMENT dated as of June 4, 2002 (the
“Agreement”) between Stratus Services Group, Inc. (“Stratus”) and Source One
Personnel (together with its successors and assigns, hereinafter referred to as
“Source One”).

 

WHEREAS, Stratus and Source One entered into a Forbearance Agreement dated as of
January 24, 2002; and

 

WHEREAS, Stratus has failed to comply with the terms of the Forbearance
Agreement; by failing to make the payments agreed to be made thereunder; and

 

WHEREAS, the parties now wish to modify such Forbearance Agreement subject to
the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and intending to be legally
bound, the parties mutually agree as follows:

 

1.             Payments.

 

Stratus and Source One agree that the amount currently due and unpaid for
principal and interest as of the date of this Agreement on Note 1 and Note 2 is
$629,547.  Stratus agrees to pay $629,547 to Source One on or before June 30,
2002, which payment shall be applied against amounts due under Note 1 and Note 2
for outstanding principal and interest.

 

2.             Payments Note 3.

 

Source One is making an additional short-term loan of $200,000 to Stratus
pursuant to a Promissory Note being executed of even date herewith known as
“Note 3”.  Stratus will pay the entire $200,000 plus interest through June 30
2002 at the rate of seven percent (7%) per annum on or before June 30, 2002.  A
copy of Note 3 is attached hereto as Exhibit A. Except as provided above, and
subject to Source One’s agreement to reinstatement of Notes 1 and 2, Stratus
will pay, when due, all other amounts due and owing under the Notes when due.

 

3.             Extension of the Forbearance Period.  In consideration of the
foregoing, Source One will extend the Forbearance Period, as defined in the
Forbearance Agreement, until June 30, 2002, subject to Status complying with all
terms and conditions of the Forbearance Agreement as amended hereby.  Stratus
acknowledges and agrees that upon the occurrence of an Event of Termination or
failure to comply with any term or condition of this Modification of Forbearance
Agreement, Source One shall have the right to immediately exercise its rights
and remedies under the Documents, against Stratus, without further notice to
Status or any opportunity to cure.  Stratus further acknowledges that Source One
has already given notice of acceleration on the Notes and has no obligation to
reinstate the Notes, but shall consider such in its reasonable discretion, upon
compliance with the provisions of this Agreement.

 

--------------------------------------------------------------------------------


 

4.             Representations and Warranties.  Stratus hereby restates and
reaffirms the truth and accuracy of each of the Representations and Warranties
set forth in Section 2 of the Forbearance Agreement as if restated and set forth
at length herein except that subsection 2.6 is amended to state that the sale of
Stratus’ engineering division to SEA Consulting Services Corporation has been
completed and the required payment was not made by Stratus to Source One.

 

5.             Acknowledgment of Default.  Stratus hereby confirms and
acknowledges that Defaults and Events of Default have occurred and have been
declared under the Documents and the Forbearance Agreement and remain uncured
and as a result, Source One has a right to immediately exercise all of its
Remedies under the Documents without further notice or opportunity to cure by
Stratus. Status further confirms and acknowledges that this Agreement does not
cure the Defaults or Events of Default under the Documents and the Forbearance
Agreement nor does this Agreement constitute a waiver of such Defaults or Events
of Default by Source One and does not reinstate the Notes.  Notwithstanding the
foregoing however, Source One has agreed to Forbear from exercising its rights
and remedies under the Notes subject to strict compliance with the terms of this
Modification of Forbearance Agreement. All amounts due to Source One under the
Documents, the Forbearance Agreement and under Note 1, Note 2 and Note 3 are due
and owing from Stratus without defenses to enforcement or rights of set-off all
of which are hereby waived.  Notwithstanding the foregoing however, Stratus
acknowledges that as a result of the Default under Notes 1 and 2, the
Non-Compete/Non Solicitation Agreement dated July 27th, 2001 between Stratus and
Source One is void and of no further effect.  As a result of such
Default, Stratus’ right to enforce any covenants not-to-compete and covenants of
non-solicitation of customers against all staff and temporary employees of
Stratus, who were Source One employees prior to July 27, 2001 or who have become
current Stratus employees working in the offices which were sold to Stratus as
part of the Acquired Assets under the Asset Purchase Agreement, are waived by
Stratus and such rights of enforcement are hereby assigned to Source One. 
Further, as a result of the Defaults by Stratus, the restrictive covenants
contained in the July 27, 2001 Employment Agreement between Stratus and James
Radvany, specifically, paragraphs, 7, 8, 9 and 10 are void and without further
effect. Notwithstanding the foregoing, Source One agrees that neither Source
One, Jim Radvany nor any Source One employees will actually begin to compete
with Stratus so long as no Event of Termination has occurred and Stratus is not
in default under any of the terms of the Forbearance Agreement or this
Modification of Forbearance Agreement.

 

6.             The payments due hereunder under Notes 1, 2  and Note 3, totaling
$829,547, plus interest on Note 3 shall be and are hereby being personally
guaranteed by Joseph J. Raymond, Sr. in the form of a guaranty attached hereto
as Exhibit B.

 

7.             Status represents and acknowledges that it is not in default
under its loan obligations or facilities with Capital TempFunds, Inc., it has no
notice of any such default and no event has occurred which by notice and or the
passage of time shall constitute an event of default under Stratus’ loan
facilities with Capital TempFunds.  Status acknowledges and agrees that the
occurrence of an event of default or notice of default from Capital TempFunds
shall constitute an Event of Termination under this Forbearance Agreement.

 

2

--------------------------------------------------------------------------------


 

8.             Release of Source One.  Stratus acknowledges and confirms that it
has no offsets, defenses or claims against Source One or any of its officers,
agents, directors or employees whether asserted or unasserted with respect to
the Notes. To the extent that it may have such offsets, defenses or claims, with
respect to the Notes only, Stratus and each of their respective successors,
assigns, parents, subsidiaries, affiliates, predecessors, employees, agents,
heirs, executors, as applicable, jointly and severally, release and forever
discharge Source One, its subsidiaries, affiliates, officers, directors,
employees, agents, attorneys, successors and assigns, both present and former
(collectively “Source One”) of and from any and all manner of action and
actions, cause and causes of action, suits, debts, controversies, damages,
judgments, executions, claims and demands whatsoever, asserted or unasserted, in
law or in equity against Source One, with respect to the Notes only, which they
ever had, now have or which Stratus or its successors, assigns, parents,
subsidiaries, affiliates, predecessors, employees, agents, heirs, executors, as
applicable, both present and former ever had or now has, upon or by reason of
any manner, cause, causes or thing whatsoever, including, without limitation,
any presently existing claim or defense whether or not presently suspected,
contemplated or anticipated.  Accordingly, Stratus agrees that it shall not
raise any defenses to the enforcement of the Notes by way of Counterclaim in any
action by Source One to enforce the Notes, and all of such defenses, whether
known or unknown at this time are hereby waived.

 

9.             The Forbearance Agreement shall remain in full force and effect
without modification, except as specifically modified in this Amendment.

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Stratus and Source One agree to the terms of this Agreement
and acknowledge receipt of a true copy of this Agreement.

 

ATTEST:

 

STRATUS SERVICES GROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

/s/ Lorraine C. Gallagher

 

By:

/s/ Joseph J. Raymond

 

 

 

Name:

Joseph J. Raymond

 

 

 

Title:

President and CEO

 

 

 

 

 

 

 

 

SOURCE ONE PERSONNEL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Radvany

 

 

 

Name:

  James Radvany

 

 

 

Title:

  President

 

 

4

--------------------------------------------------------------------------------


 

PROMISSORY NOTE

 

U.S. $200,000

 

June 4, 2002

 

 

Manalapan, NJ

 

FOR VALUE RECEIVED, STRATUS SERVICES GROUP, INC., a Delaware corporation
(hereinafter referred to as the “Maker”) promises to pay to the order of SOURCE
ONE PERSONNEL, INC., a New Jersey corporation (hereinafter referred to as the
“Lender”) at 4 Princess Road, Suite 201, Lawrenceville, New Jersey 08648, or at
such address as Lender may designate from time to time, the principal sum of Two
Hundred Thousand and 00/100 Dollars ($200,000), together with interest thereon
at the rate of seven percent (7%) annually, both principal and interest being
due and payable in full on June 30, 2002.

 

Payments of the amounts due hereunder shall be made in lawful money of the
United States which shall be legal tender in payment of all debts, public and
private, at the time of payment.

 

Maker will be in default under this Note if it fails to make payment in full by
June 30 2002.

 

Upon any default under this Note, the unpaid principal shall, at the option of
the Lender, become immediately due and payable and interest will immediately
accrue, at an annual rate equal to the lesser of eighteen percent (18%) or the
maximum rate of interest permitted by applicable law.  Failure to exercise this
right to accelerate the amounts due, shall not constitute a waiver of Lender’s
right to exercise the same in the event of any subsequent default. Any property
of the Maker or of any endorser held by the Lender hereof may be applied by the
Lender to any sums due and unpaid pursuant to this Note.

 

As to this Note and any other instruments securing the indebtedness, the Maker
waives all notice of acceleration, presentment, protest and demand, dishonor and
non-payment of this Note, and expressly agree that the maturity of this Note, or
any payment hereunder, may be extended from time to time without in any way
affecting the liability of the Maker and all guarantors and endorsers.

 

Should it become necessary to collect this Note through an attorney, the Maker
and any surety, endorser or guarantor of this Note hereby agree to pay all costs
and expenses of collection, including reasonable attorneys’ fees and any
attorneys’ fees incurred in appellate, bankruptcy or post-judgment proceedings.

 

This Note shall be governed by and construed in accordance with the laws of the
State of New Jersey.  The Maker agrees to submit to the jurisdiction of any
court which Lender may select in Mercer County, New Jersey to enforce the terms
of this Note.

 

The Maker acknowledges and agrees that this Note has been signed and delivered
in exchange for valuable consideration.

 

This Note shall be personally guaranteed by Joseph J. Raymond, Sr.  A form of
guarantee is attached hereto as Exhibit A.

 

5

--------------------------------------------------------------------------------


 

 

This Note is also being executed simultaneously with a certain Modification of
Forbearance Agreement dated as of even date herewith.  To the extent applicable
to this additional $200,000 loan by Lender, the terms of such Modification
Agreement are incorporated herein by reference.

 

This Note may be prepaid in whole or in part at any time prior to the Maturity
Date without penalty.

 

This Note may not be changed orally, but only by an agreement in writing, signed
by the party against whom enforcement of any waiver, change, modification or
discharge is sought.

 

The term “Maker” as used herein in every instance shall include the heirs,
executors, administrators, successors, legal representatives and assigns of
Maker.

 

This Note is subject to the terms of a certain Subordination Agreement with
Capital TempFunds, Inc. dated as of July 27, 2001

 

 

 

STRATUS SERVICES GROUP, INC.

Attest:

 

 

 

 

 

 

 

/s/ Lorraine C. Gallagher

 

By:

/s/ Joseph J. Raymond

 

 

 

Joseph J. Raymond, President and CEO

 

6

--------------------------------------------------------------------------------


 

PERSONAL GUARANTY

 

The undersigned (“Guarantor”), in consideration for and as an inducement to
Source One Personnel, Inc. (“Source One”) to enter into a certain Promissory
Note for the principal amount of $200,000 of even date herewith (“Note 3”)
whereby Source One is Lender and Stratus Services Group, Inc. (“Stratus”) is
Borrower and pursuant to the terms of a certain Modification of Forbearance
Agreement of even date herewith between Source One and Stratus,(attached as
Exhibit A”), that Guarantor does hereby absolutely and unconditionally
personally guaranty to Source One, its successors and assigns, the full payment
and performance of Stratus of all the terms and conditions imposed upon Stratus
in Note 3, together with the payment of $629,547 due by Stratus to Source One by
June 30, 2002, pursuant to the terms of the Modification of Forbearance
Agreement, constituting monies due and past due under Note 1 and Note 2 through
June 30, 2002, along with the monies due under Note 3, totaling $829,547. 
Guarantor is not guarantying payment of any amount in excess of such $829,547
(the “Guaranteed Sum”), except for interest due under Note 3, costs of
collection of Note 3 and costs of collection of this Guaranty, including
attorneys fees. (Notes 1, 2 and 3 are referred to herein as the “Notes”).

 

Except as set forth below, Guarantor hereby expressly waives any notice of
nonpayment, nonperformance, nonobservance, or default, notice of protest and
protest of the Note on the part of Stratus. Guarantor further covenants and
agrees that this Guaranty shall remain and continue in full force and effect as
to any further modification of the Forbearance Agreement and during the
extension of the term of the Forbearance Agreement.

 

Guarantor agrees to pay all costs incurred by Source One in enforcing this
Guaranty, including reasonable attorneys’ fees.

 

In the event Guarantor fails to perform the obligations herein and to promptly
comply with a demand by Source One for payment and performance of the Notes and
the Guaranteed Sum, with such default continuing for a period of ten (10) days
after written notice to Guarantor of such default, Source One shall immediately
have all available rights and remedies in law and in equity against Guarantor.

 

Guarantor acknowledges and agrees that this is not  a Guaranty of Collection. It
is a primary obligation to Source One.  Liability on this Guaranty shall not be
conditional or contingent upon the pursuance by Source One or anyone else of
whatever remedies it may have against Stratus nor shall Source One be required
to exhaust, or in any other way look for the security that Source One now has or
that Source One may obtain or acquire in the future. Source One shall not be
obligated or required to pursue any remedies it may have against Stratus, prior
to pursuing any remedy against Guarantor.  Not in limitation of the generality
of the foregoing, the liability of Guarantor hereunder shall remain effective
and enforceable even though Stratus’s liability under the Notes or Loan
Documents may be unenforceable or even though recovery against Stratus may be
barred by a statute of limitations, bankruptcy or otherwise.  Guarantor waives
any defense arising by reason of any cause whatsoever, of the liability of
Stratus.  This Guaranty shall continue in full force and effect, notwithstanding
any insolvency or bankruptcy of Stratus.

 

7

--------------------------------------------------------------------------------


 

Guarantor acknowledges that the granting of the loan evidenced by Note 3 to
Stratus will result in material benefits to Guarantor.

 

Guarantor represents that the personal financial statement submitted to Source
One, dated June 3, 2002 is true and accurate in all material respects.

 

This Guaranty shall be interpreted according to the laws of the State of New
Jersey.  Guarantor agrees to submit to the jurisdiction of the courts of Mercer
County, New Jersey to enforce the terms of this Guaranty.

 

IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be executed as
of the day, month and year first above written.

 

WITNESS:

 

GUARANTOR:

 

 

 

/s/ Lorraine C. Gallagher

 

 

/s/ Joseph J. Raymond

 

 

 

Joseph J. Raymond, Sr.

Dated: 

June 4, 2002

 

 

 

 

8

--------------------------------------------------------------------------------